Citation Nr: 0938273	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a June 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred; except that in the case 
of a combat veteran claiming a combat stressor, credible 
supporting evidence is generally not required.  See 38 C.F.R. 
§ 3.304(f) (2009).

The Veteran was awarded the Purple Heart Medal in connection 
with action that occurred in February 1969.  The Veteran has 
claimed combat related stressors, but the record contains no 
current diagnosis of PTSD.

On VA examination in March 2005, the examiner found that the 
Veteran did not meet the criteria for  a diagnosis of PTSD.  

In June 2005 and September 2006 letters the Veteran argued 
that the VA examination was inadequate in that his symptoms 
were worse than the March 2005 examiner indicated.  The 
examination report does not reflect consideration of the 
award of the Purple Heart Medal.  Although the examiner noted 
that testing showed the Veteran scored above the cut off for 
a diagnosis of PTSD, the examiner concluded, without 
elaboration, that this was "inconsistent with his military 
experiences and functional status."   The Court has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, further examination is 
required.

The Veteran has reported that after his discharge in 1971, he 
attended counseling sessions at the Homestead Airforce Base 
in Florida for PTSD, and that he attended stress relief 
sessions at the VA Medical Center in Oakland (Pittsburgh).  
See September 2006 VA Form 9 and November 2004 statement.  
These clinical records are not currently associated with the 
claims folder.  The procurement of potentially pertinent 
medical records referenced by the Veteran is required.  As it 
appears that there may be available service medical records 
that are not presently associated with the claims folder, a 
remand is required.  See 38 C.F.R. § 3.159(c)(2).  The 
provisions of 38 C.F.R. § 3.159(c) provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the Veteran's mental health or 
psychiatric treatment at Homestead Air 
Force Base and the VAMC in Oakland 
(Pittsburgh).

2.  The Veteran should be afforded a new VA 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD.  The 
Veteran's claims folder must be made 
available to and reviewed by the examiner.  
If PTSD is diagnosed, the examiner should 
identify the stressors supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  

If other psychiatric disabilities are 
diagnosed the examiner should provide an 
opinion as to whether those disabilities 
are at least as likely as not related to a 
disease or injury in service or had their 
onset in service.

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



